Citation Nr: 0529337	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

3.  Entitlement to service connection for a chronic 
respiratory disorder.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for right quadrant pain 
(claimed as a pelvis disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran provided testimony to the undersigned Acting 
Veterans Law Judge at a hearing at the RO in January 2005.  A 
copy of the transcript has been associated with the file.

The issues of entitlement to service connection for right 
quadrant pain (claimed as a pelvis disorder) and service 
connection for migraine headaches, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.




2.  A RO rating decision was issued in February 1996, which 
found that service connection for left knee disability and 
headaches was not warranted because there was no evidence 
that the veteran had received treatment for left knee 
problems or headaches in service, and that her the service 
discharge examination and subsequent VA examination were 
negative for evidence for left knee disability; the veteran 
did not appeal this decision within one year of being 
notified.

3.  With regard to the claim for service connection for left 
knee disability, the evidence received since the February 
1996 decision is either cumulative of evidence of record 
considered in that decision or immaterial; it does not by 
itself or when considered with previous evidence relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.

4.  The evidence received since the February 1996 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for migraine headaches.

5.  The medical evidence of record does not show a current 
diagnosis or treatment of a chronic respiratory disability or 
disability of the right knee.


CONCLUSIONS OF LAW

1.  The February 1996 rating action denying service 
connection for left knee disability and migraine headaches is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left knee disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for chronic 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

4.  A chronic respiratory disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  A disability of the right knee was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in February 2003, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help her 
get the evidence necessary to substantiate her claims for 
service connection, but that she must provide enough 
information so that VA could request any relevant records.  
She was similarly advised of the evidence that she needed to 
submit to reopen her claims for service connection.  The 
veteran was advised of the evidence received.  The veteran 
was also asked to identify any additional information or 
evidence that she wanted VA to try and obtain.  The RO also 
requested that the veteran send any evidence to VA that might 
be pertinent to the claims on appeal.  These letters provided 
the notice of all four elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The May 2003 rating decision and June 2004 Statement of the 
Case (SOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised her of the 
evidence necessary to substantiate her claim for service 
connection.  The June 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Post-service VA and non-VA treatment records and reports have 
also been obtained including, but not limited to, L.R. Gibbs, 
M.D., Hillcroft Medical Center, F.L. DeFrancesco, M.D., and 
the Houston VA Medical Center (VAMC).  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

The veteran contends that service connection is warranted for 
bilateral knee disability.  She maintains that her current 
bilateral knee disability is etiologically related to the 
stresses and strains put upon her knees by active service.  
The veteran also asserts that her exposure to asbestosis in 
service resulted in a chronic respiratory disorder.  Finally, 
she argues that she has been suffering from migraine 
headaches since her active service.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New & material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO ultimately reopened the veteran's claim for 
service connection for migraine headaches and considered the 
claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In this regard, using the 
guidelines noted above, the Board finds that the veteran has 
submitted new and material evidence.  The claim concerning 
entitlement to service connection for migraine will be 
reopened.  However, the Board finds that the veteran has 
submitted neither new nor material evidence to reopen her 
claim for service connection for left knee disability.  

Service connection for left knee disability and migraine 
headaches was denied in February 1996.  The RO found no 
evidence of treatment for left knee disability or migraine 
headaches in service.  Moreover, referencing a VA examination 
conducted in March 1995, the RO indicated that there was no 
evidence of a current disability of the left knee.  Notice of 
the decision was mailed to the veteran in February 1996.  The 
veteran did not appeal the decision.  The February 1996 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

A.  Left Knee

With respect to her claim for service connection for left 
knee disability, the evidence received by VA after the 
February 1996 decision includes additional service medical 
records, treatment records from Drs. Gibbs and DeFrancesco, 
Hillcroft Medical Center, and the Houston VAMC, and personal 
statements and testimony from the veteran.  The personal 
statements provided by the veteran are essentially 
duplicative of those she previously submitted.  They merely 
continue the veteran's argument that she experiences left 
knee pain due to her military service.  Further, even if the 
statements were construed as "new," the Board notes that 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski.

The records from Drs. Gibbs and DeFrancesco and Hillcroft 
Medical Center contain no findings pertaining to the 
veteran's left knee.  The previously unconsidered service 
medical records are also absent any findings of complaint, 
treatment, or diagnosis of left knee disability.  The 
outpatient records from the Houston VAMC make reference to 
the veteran complaining of knee pain.  However, no underlying 
disability of the left knee is diagnosed or discussed.  The 
Court has held specifically held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  These records also do not reference 
her active service.  Thus, while "new," the records are 
immaterial because they fail to document that the veteran has 
been diagnosed with a chronic left knee disability that has 
been attributed to her active service.

The evidence received since the February 1996 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for left knee disability, or raise a 
reasonable possibility of substantiating the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating that she currently suffers 
from a chronic disability of the left knee that had its onset 
during her active service.  The veteran's attempt to reopen 
her claim for entitlement to service connection for left knee 
must fail.

B.  Migraine Headaches

As noted above, service connection for migraine headaches was 
denied in February 1996 because there was no evidence that 
the veteran suffered from chronic headaches in service.  The 
RO indicated that the veteran was seen on only one occasion.  
The evidence received by VA after the February 1996 decision 
includes additional service medical records that document 
multiple evaluations for complaints of headaches (cephalgia).  
The records from Hillcroft Medical Center show that the 
veteran continues to receive treatment for headaches, 
diagnosed as migraine headaches.  Such evidence is both new 
and material.

The evidence shows that the veteran experienced a problem 
with recurrent headaches in service, and that she currently 
suffers from chronic migraine headaches.  This evidence is 
not cumulative or redundant of the evidence previously of 
record, since it implies that the veteran's current migraine 
headache disability may have had its onset in service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The newly 
submitted service medical records are therefore new and 
material; consequently, the claim for service connection for 
migraine headaches is reopened.

Service connection

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of right knee disability.  
Indeed, the veteran testified in January 2005 that she had 
never received treatment for right knee problems in service.  
Similarly, while service medical records reflect that the 
veteran had exposure to asbestos; the records are negative 
for any findings of a chronic respiratory disorder.  

There is also no competent medical evidence of a right knee 
disability or a chronic respiratory disorder in the post 
service medical evidence.  The Boards attention is drawn to 
the reports of VA examinations conducted in March and May 
1995.  In May 1995, the veteran's lungs were clear without 
wheezes, rhonchi, or rales.  Further, although she was noted 
to complain of knee pain, no underlying disability of the 
right knee was diagnosed.  The veteran was merely diagnosed 
as having right knee pain.  Subsequent VA and non-VA 
treatment records also fail to diagnose any chronic 
respiratory disorder or disability of the right knee.  VA 
outpatient treatment records merely note the veteran's 
complaints of knee pain.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   
Here, there is no competent medical evidence documenting the 
diagnosis of a disability of the right knee or a chronic 
respiratory disability.  The Board recognizes that the 
veteran maintains that she currently suffers from right knee 
pain.  This complaint was noted in the outpatient records 
from the Houston VAMC.  However, as discussed above, VA does 
not generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted").  The veteran's 
complaints of right knee pain have not been ascribed to any 
acute or chronic disability of the knee.

Further, the mere fact that the veteran had exposure to 
asbestos in service is insufficient to establish a claim of 
service connection.  No underlying chronic disability has 
been identified/diagnosed or, for that matter, attributed to 
her in service exposure to asbestos.  Although the veteran 
has expressed her own opinion that she currently suffers from 
a chronic respiratory disorder due to her exposure to 
asbestos, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu v. Derwinski at 494.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for right knee disability and a 
chronic respiratory disability and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for left knee 
disability, and the claim is not reopened.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for migraine headaches is granted.

Entitlement to service connection for a chronic respiratory 
disorder is denied.

Entitlement to service connection for right knee disability 
is denied.


REMAND

As discussed above, there is evidence that the veteran was 
seen for complaints of headaches in service.  There is also 
ample evidence that the veteran currently receives treatment 
for chronic headaches, and that she has been diagnosed as 
having migraine headaches.  The veteran maintains that she 
has been suffering from chronic headaches since her active 
service.

A review of the record also shows that the veteran was seen 
in December 1992 for complaints of pelvic pain.  The 
assessment was, in pertinent part, rule out ovarian cyst.  In 
August 1993, the veteran suffered an injury to her right 
lower quadrant.  She was struck in the area by a piece of 
Plexiglas that was hurled from a saw.  She was seen on 
multiple occasions for complaints of right lower quadrant 
and/or pelvic pain.  Post-service medical document complaints 
for pelvic pain.  A July 2002 transabdominal pelvic 
ultrasound showed a moderate sized simple cyst of the left 
ovary.   

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the nature and etiology of the 
veteran's current migraine headache and pelvic disorder.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her migraine headaches or a pelvic 
disorder.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability manifested by 
migraine/chronic headaches or pelvic 
pain.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current headache disability or disability 
of the pelvis is related to the veteran's 
military service or to any incident 
therein.  The rationale for all opinions 
expressed must also be provided.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the June 2004 
SOC, and discussion of all pertinent laws 
and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified by the RO.  
This claim must be afforded expeditious treatment.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


